         Case 20-03237 Document 35 Filed in TXSB on 09/02/20 Page 1 of 1




                           UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION                                                ENTERED
                                                                                                   09/02/2020
IN RE:                                             §
HOUTEX BUILDERS, LLC, et al                        §       CASE NO: 18-34658
       Debtors                                     §
                                                   §       CHAPTER 11
                                                   §
HOUTEX BUILDERS, LLC, et al                        §
     Plaintiffs                                    §
                                                   §
VS.                                                §       ADVERSARY NO. 20-03237
                                                   §
HL BUILDERS, LLC, et al                            §
      Defendants                                   §

                                 ORDER SETTING HEARING

Hearing is set on the Motion to Dismiss Adversary (ECF No. 31) filed by the defendant Anna
Williams at 11:00 a.m. on October 7, 2020, in Courtroom 403, United States Courthouse, 515
Rusk St., Houston, Texas. The response deadline is September 30, 2020. Requested relief that is
unopposed by written response prior to the response deadline may be ruled on without the
necessity of a hearing. The Court may grant or deny any relief sought in any motion/application
or objection without hearing based on responsive pleadings. The movant shall serve a copy of
this order on all affected parties within 24 hours and file a certificate of service; or file and serve
a hearing notice within 24 hours, which must include the response deadline.

Due to the rise of COVID-19 the ability to appear in person for hearings or trial is suspended.
Therefore, parties shall appear remotely for any hearings set. Parties shall reference the Court’s
website for video and audio instructions to participate in document sharing, presenting witnesses
or evidence. Witnesses and counsel must appear by separate video feeds. Parties are notified
that connection instructions both for video and audio changed effective August 1, 2020.

In addition to the requirements of Bankruptcy Local Rule 9013-1, exhibits must be filed on
CM/ECF in advance of the hearing. Each exhibit must be filed as a separate attachment to the
Exhibit List. The Court will review the exhibits from CM/ECF. Exhibits must be offered into
evidence by reference to the CM/ECF docket number of the filed exhibit.

       SIGNED: 09/02/2020.


                                                   ___________________________________
                                                   Jeffrey P. Norman
                                                   United States Bankruptcy Judge


1/1
